DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-15 in the reply filed on 02/01/22 is acknowledged.
Applicant’s cancelation of the non-elected claims is acknowledged, as is the addition of new claims which read on Applicant’s elected embodiment.  As such, claims 1-6, 11 and 13-25 are pending and examined herein.
Claim Objections
Claim 21, along with claims 16, 18 and 24, dependent therefrom, is objected to because of the following informalities:  In line 8, the period after “about” and prior to “110” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 16, 17 and 22, along with claims 17, 19, 20 and 25, dependent therefrom, are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
Claims 19, 20 and 25 are rejected by virtue of their dependency upon claim 22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 2-6, 11, 13-15 and 23, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formation of contaminants" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the hydrocarbon soluble, water soluble or both hydrocarbon and water soluble well treatment agent" in lines 1-2 thereof.  There is insufficient antecedent basis for this limitation in the claim since a hydrocarbon soluble, water soluble or both hydrocarbon and water soluble well treatment agent was not previously required by any of the claims upon which claim 6 depends.
Claims 11, 16, 17 and 22, along with claims 17, 19, 20 and 25, dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11, 16, 17 and 22 each recite “at least 9 months.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of time Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.

Claims 11, 16 and 17, along with claim 25, dependent therefrom, are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high” in each of claims 11, 16 and 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” renders the scope of the claim indefinite as it is unclear as to the extent of the molecular weight required for the adsorbent to be considered “high molecular weight.”  Claim 25 is rejected by virtue of its dependency upon claim 17.
Claim 17, along with claim 25, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the well treatment agent" (a), (c) and (d).  There is insufficient antecedent basis for this limitation in the claim since ‘a well treatment agent is not previously required by claim 22, upon which claim 17 depends.  Claim 25 is rejected by virtue of its dependency upon claim 17.
Claim 22, along with claims 17, 19, 20 and 25, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 22 recites the limitation "the surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the formation of scales" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17, along with claim 25, dependent therefrom, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The Examiner notes, although claim 17 includes elements (a), (d), (e) and (f), elements (b) and (c) include limitations previously required by new independent claim 22.  New claim 22, line 4 thereof, requires “releasing into the well over a period of at least nine months,” and, as such, the recitation thereof in (b) appears to fail to further limit that which was previously required.  New claim 22 further requires the release of a scale inhibitor from the composite.  As such, the selection of the well treatment agent from a group that includes a scale inhibitor in (c) fails to further limit that which was previously required by claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldcroft et al. (US 6,905,698)
With respect to independent claim 1, Aldcroft et al. discloses a method for controlling the release of a well treatment into a well or onto the surface of a subterranean formation penetrated by a well (col. 8, l. 23-32, oilfield fluids/drilling mud), the method comprising pumping a composite comprising the well treatment agent adsorbed onto a water-insoluble adsorbent (col. 2, l. 44-45, wherein the particles are chemically inert with respect to the liquid media into which they are introduced; col. 1, l. 59-col. 2, l. 6, aqueous based; col. 3, l. 16-25, wherein the porous inorganic carrier particle is contacted with water; col. 8, l. 44-46, wherein oilfield water is disclosed); releasing the well treatment agent from the composite into the well and inhibiting or controlling the formation of contaminants within the well by the released well treatment agent .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. as applied to claim 1 above, and further in view of Kaufman et al. (US 2007/0173417).

With respect to further dependent claim 5, Aldcroft et al. discloses wherein the particle size of the particles is less than 50 microns (col. 3, l. 12-15).  As set forth above in the rejection of claim 3, upon which claim 5 depends, it would have been obvious to one having ordinary skill in the art to try such in a method of fracturing; although silent to wherein the particle size of the a transverse dimension of a dendritic fracture extending from a primary fracture, since such a dendritic fracture is not necessarily required to be formed by the claimed hydraulic fracturing method, it is the position of the Office when using a particle size as suggested by Aldcroft et al., one having ordinary skill in the art would recognize the optimal size thereof to use in relation to “a transverse dimension of a dendritic fracture extending from a primary fracture” since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and as such one of ordinary skill would recognize the optimal size of the composite particle to employ in order to place such within the desired location downhole where it is desired to release the treatment chemical therefrom.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. in view of Kaufman et al. as applied to claim 3 above, and further in view of Pavlich (US 4,078,609).
Aldcroft et al. in view of Kaufman et al. suggests the method as set forth above with respect to claim 3, wherein the stimulation operation is hydraulic fracturing and Aldcroft et al. further provides for the well treatment agent solubility as claimed.  Kaufman et al. further suggests wherein the composite particles suggested therein can be used with non-porous proppant materials such as sand when used in such an operation ([0018]; [0064]).  The reference, however, fails to explicitly disclose the rate of release of the treatment agent as controlled into a dendritic fracture extending from a primary fracture and further wherein a fluid containing the composite is pumped into near field primary fractures and far field secondary fractures propped open with a proppant having a particle size of less than 150 microns.  The Examiner notes, the 
Pavlich teaches dendritric/secondary fractures 25-1 to 25-X extending from primary fracture 14-X (Fig. 15-18) wherein when creating such secondary fractures extending from a primary fracture and emplacing proppant therein, the particulate emplaced within the branches of the secondary fractures have a size in the range of 80-180 mesh, thereby suggesting proppant sizes of less than 150 microns (col. 6, l. 20-58) while also encompassing the particle size of the composite of Aldcroft et al. as less than or equal to such since Aldcroft et al. discloses a size thereof of less than 50 microns as noted above.  Since Aldcroft et al. in view of Kaufman et al. suggests the use of the composite with conventional proppant in a hydraulic fracturing operation and Pavlich teaches hydraulic fracturing operations that create secondary fractures extending from primary fractures having a particle size of less than 150 microns emplaced therein, it would have been obvious to one having ordinary skill in the art to try using the composite particles of Aldcroft et al. with a proppant in a hydraulic fracturing operation, as suggested by Kaufman et al., wherein such a fracturing operation includes emplacement of proppant and the composite within secondary fractures extending from a primary fracture, as taught by Pavlich, in order to allow a controlled release of the well treatment chemical into the far field of the formation so as to prevent the formation of contaminants therein during well treatment and/or production.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al..
With respect to dependent claim 11, Aldcroft et al. discloses the method of claim 1, wherein the weight ratio of the well treatment agent to adsorbent in the composite is within the range as claimed (col. 3, l. 11-25; col. 4, l. 11-27); the well treatment agent is selected from the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, as indicated by Aldcroft et al., the amount of composite added is added so as to provide for growth inhibition over a desired period of time.
With respect to further dependent claim 23, Aldcroft et al. discloses wherein the particle size of the composite is less than 100 microns as claimed (col. 3, l. 11-15).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. as applied to claim 1 above, and further in view of Darby et al. (US 2012/0012326)

With respect to dependent claim 15, Aldcroft et al. discloses the method as set forth above with respect to independent claim 1, wherein the composite is formed from a water insoluble adsorbent that may include silicas, aluminas or zeolites (col. 3, l. 56-61) and well treatment agent as provided for above.  The reference, however, fails to disclose therein the composite and a binder are formed into a shaped compressed pellet that is pumped into the well as claimed.  Darby et al. teaches shaped particulates which are compressed from a composite of a well treatment agent and adsorbent in a matrix (abstract).  Exemplary treatment agents include biocides ([0036]) while water insoluble adsorbents disclosed include any kind of commercially available high surface area material having the affinity to adsorb the desired well treatment agent ([0049]), including various silicas, aluminas and zeolites ([0050]).  A binder is added to the .
Claim 21, as well as claims 16 and 24, dependent therefrom are rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. in view of Kaufman et al. and Pavlich.
With respect to independent claim 21, Aldcroft et al. discloses a method for controlling the rate of release of a hydrocarbon soluble, water soluble or both hydrocarbon and water soluble well treatment agent into a formation during treatment thereof (col. 8, l. 23-32, oilfield 
Aldcroft et al. discloses wherein the well treatment agent is used in oil field fluids such as drilling fluids and released there into (col. 1, l. 59-col. 2, l. 6; col. 8, l. 23-52).  The reference, however, fails to disclose wherein the release of the well treatment agent is controlled during a stimulation operation such as hydraulic fracturing.  Kaufman et al. suggests porous particulates ([0009]; [0021]-[0024]) used to form a composite used to control the delivery of various well treatment agents into well fluids, wherein such well treatment agents include biocides (abstract); the composites are suggested to be used with carrier or treatment fluids for the purpose of facilitating placement of the composite to a desired location within the formation and may be gelled or non-gelled fluids ([0026]). The composites are further suggested as useful in stimulation operations as a component of a hydraulic fracturing fluid ([0057]-[0067]).  Since Aldcroft et al. discloses the use of the composite in oil field fluids, including those that may include polymers used in oilfield fluids, it would have been obvious to one having ordinary skill in the art to try the porous composites of Aldcroft et al. within a stimulation fluid, such as a hydraulic fracturing or slick water fracturing fluid, i.e., gelled or non-gelled oilfield fluid, in 
Aldcroft et al. in view of Kaufman et al. suggests the method as set forth above wherein  Kaufman et al. further suggests wherein the composite particles suggested therein can be used with non-porous proppant materials such as sand when used in such an operation ([0018]; [0064]).  The combination, however, fails to explicitly disclose placement of the composite into a dendritic fracture extending from a primary fracture and further wherein a fluid containing the composite is pumped into near field primary fractures and far field secondary fractures propped open with a proppant having a particle size of less than 150 microns.  The Examiner notes, the size of the composite of Aldcroft et al. is less than 50 microns, and, hence would provide for a particle size of the proppant less than or equal to such a proppant size as claimed.  
Pavlich teaches dendritric/secondary fractures 25-1 to 25-X extending from primary fracture 14-X (Fig. 15-18) wherein when creating such secondary fractures extending from a primary fracture and emplacing proppant therein, the particulate emplaced within the branches of the secondary fractures have a size in the range of 80-180 mesh, thereby suggesting proppant sizes of less than 150 microns (col. 6, l. 20-58) while also encompassing the particle size of the composite of Aldcroft et al. as less than or equal to such since Aldcroft et al. discloses a size thereof of less than 50 microns as noted above.  Since Aldcroft et al. in view of Kaufman et al. suggests the use of the composite with conventional proppant in a hydraulic fracturing operation and Pavlich teaches hydraulic fracturing operations that create secondary fractures extending from primary fractures having a particle size of less than 150 microns emplaced therein, it would have been obvious to one having ordinary skill in the art to try using the composite particles of 
With respect to dependent claim 16, Aldcroft et al. discloses the method of claim 21, wherein the weight ratio of the well treatment agent to adsorbent in the composite is within the range as claimed (col. 3, l. 11-25; col. 4, l. 11-27); the well treatment agent is selected from the group as claimed (col. 3, l. 26-38); the amount of the well treatment agent in the composite is within the range as claimed (col. 3, l. 11-25; col. 4, l. 11-27); the water-insoluble adsorbent is selected from the group as claimed (col. 3, l. 56-61); the composite is pumped into the well in a fluid (col. 8, l. 22-32); and the particle size of the composite is less than 100 microns (col. 3, l. 12-15).  With further regard to the amount of composite in the fluid, Aldcroft et al. suggests wherein the amount of biocide containing carrier particle added will be such that the active biocide constitutes 0.01-3% by weight of the composition, wherein the exact amount of porous inorganic carrier containing biocide depends upon the conditions of use of the solvent, the water or polymer dispersion and the extent of prior contamination, as well as the time period of growth inhibition desired (col. 8, l. 33-52).  Although silent to the amount of composite as within the range as claimed, it would have been obvious to one having ordinary skill in the art to provide for such a composite concentration since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since Aldcroft et al. suggests wherein the amount of composite used depends on various factors, while also offering a suggested amount, one of ordinary skill would recognize the optimal amount thereof to employ based on the conditions under which the composite is to be used.  With further regard to the lifetime of the composition after being introduced into the well, the Examiner notes, as stated above, Aldcroft et al. suggests wherein the amount of biocide containing carrier particle added as a porous inorganic carrier containing biocide depends upon the conditions of use and time period of growth inhibition desired (col. 8, l. 33-52).  As such, it would have been obvious to one having ordinary skill in the art to provide an amount of composite to provide for a composite lifetime of at least 9 months as based on the conditions encountered and time period for which growth inhibition is desired.  Based on the teachings of Aldcroft et al., one having ordinary skill would recognize the optimal amount since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, as indicated by Aldcroft et al., the amount of composite added is added so as to provide for growth inhibition over a desired period of time.
With respect to dependent claim 24, Aldcroft et al. discloses the particle size of the composite is less than 100 microns (col. 3, l. 12-15).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. in view of Kaufman et al. and Pavlich, as applied to claim 21, above, and further in view of Darby et al..
With respect to dependent claim 18, Aldcroft et al. in view of Kaufman et al. and Pavlich suggests the method as set forth above with respect to independent claim 21.  Aldcroft et al., however, fails to disclose wherein at least a portion of the surface of the composite is coated with a release resistant layer.  Darby et al. suggests controlled release well treatment chemicals formed from a composite of a water insoluble adsorbent and well treatment agent wherein such composites are further coated with a resin; such materials are suggested as resistant to hydrocarbons produced in the well and further are suggested to serve to strengthen the composite particle so as to protect it from harsh environmental conditions as well as lengthen the time of release of the well treatment agent therefrom ([0057]-[0058]).  As such, it would have been obvious to one having ordinary skill in the art to try coating the surface of the composite of Aldcroft et al. with a release resistant layer in order to strengthen the composite and lengthen the time of release of the well treatment agent therefrom.
Claim 22, as well as claims 17, 19, 20 and 25, dependent therefrom are rejected under 35 U.S.C. 103 as being unpatentable over Aldcroft et al. in view of Darby et al..
With respect to independent claim 22, Aldcroft et al. discloses a method for controlling the release of a well treatment into a well or onto the surface of a subterranean formation penetrated by a well (col. 8, l. 23-32, oilfield fluids/drilling mud), the method comprising pumping into the well a composite comprising the well treatment agent adsorbed onto a water-insoluble adsorbent (col. 2, l. 44-45, wherein the particles are chemically inert with respect to the liquid media into which they are introduced; col. 1, l. 59-col. 2, l. 6, aqueous based; col. 3, l. 16-25, wherein the porous inorganic carrier particle is contacted with water; col. 8, l. 44-46, wherein oilfield water is disclosed); releasing into the well over a period of time the well treatment agent from the composite and inhibiting or controlling the formation of contaminants within the well or onto the surface of the subterranean formation into the well over a period of time by the released well treatment agent (col. 3, l. 26-37, wherein the biocide inhibits the formation of bacterial growth), wherein the surface area of the adsorbent is within the range as claimed (col. 2, l. 65- col. 3, l. 11) and wherein the particle size of the composite is less than 150 microns (col. 3, l. 12-15).
With further regard to the release as at least nine months, the Examiner notes, as stated above, Aldcroft et al. suggests wherein the amount of biocide/treatment agent containing carrier particle added as a porous inorganic carrier containing biocide depends upon the conditions of use and time period of growth inhibition desired (col. 8, l. 33-52).  As such, it would have been obvious to one having ordinary skill in the art to provide an amount of composite to provide for a composite lifetime of at least 9 months as based on the conditions encountered and time period for which growth/scale inhibition is desired.  Based on the teachings of Aldcroft et al., one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and, as indicated by Aldcroft et al., the amount of composite added is added so as to provide for growth inhibition over a desired period of time.
With further regard to the well treatment agent, as provided above, Aldcroft et al. discloses wherein the treatment agent is a biocide.  The reference, however, fails to disclose wherein the well treatment agent is a scale inhibitor as claimed.  Darby et al. suggests controlled release well treatment chemicals formed from a composite of a water insoluble adsorbent and well treatment agent wherein the well treatment agent may be at least one member selected from the group consisting of demulsifying agents (both water-in-oil or oil-in-water), corrosion inhibitors, scale inhibitors, paraffin inhibitors, gas hydrate inhibitors, salt formation inhibitors, asphaltene dispersants, foaming agents, oxygen scavengers, biocides and surfactants as well as other agents wherein slow release into the well is desired ([0036]).  Since Darby et al. suggests scale inhibitors as an alternative well treatment chemical to provide to a well by way of a water-insoluble adsorbent to the biocide disclosed by Aldcroft et al., it would have been obvious to one having ordinary skill in the art to try a scale inhibitor in place of the biocide of Aldcroft et al. in order to provide a controlled release thereof into the well so as to inhibit the formation of scale therein.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since Aldcroft et al. suggests wherein the amount of composite used depends on various factors, while also offering a suggested amount, one of ordinary skill would recognize the optimal amount thereof to employ based on the conditions under which the composite is to be used.  With further regard to the lifetime of the composition after being introduced into the well, the Examiner notes, as stated above, Aldcroft et al. suggests wherein the amount of biocide/treatment agent containing carrier particle added as a porous inorganic carrier containing biocide depends upon the conditions of use and time period of growth inhibition desired (col. 8, l. 33-52).  As such, it would have been obvious to one having ordinary skill in the art to provide an amount of composite to provide for a composite lifetime of at least 9 months as based on the conditions encountered and time period for which growth/scale inhibition is desired.  Based on the teachings of Aldcroft et al., one having ordinary skill would recognize the optimal amount since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 
With respect to dependent claim 19, Aldcroft et al. provides for the method as set forth above with respect to independent claim 22.  The reference, however, fails to disclose wherein at least a portion of the surface of the composite is coated with a release resistant layer.  Darby et al. suggests controlled release well treatment chemicals formed from a composite of a water insoluble adsorbent and well treatment agent wherein such composites are further coated with a resin; such materials are suggested as resistant to hydrocarbons produced in the well and further are suggested to serve to strengthen the composite particle so as to protect it from harsh environmental conditions as well as lengthen the time of release of the well treatment agent therefrom ([0057]-[0058]).  As such, it would have been obvious to one having ordinary skill in the art to try coating the surface of the composite of Aldcroft et al. with a release resistant layer in order to strengthen the composite and lengthen the time of release of the well treatment agent therefrom.
With respect to dependent claim 20, Aldcroft et al. discloses the method as set forth above with respect to independent claim 22, wherein the composite is formed from a water insoluble adsorbent that may include silicas, aluminas or zeolites (col. 3, l. 56-61) and well treatment agent as provided for above.  The reference, however, fails to disclose therein the composite and a binder are formed into a shaped compressed pellet that is pumped into the well as claimed.  Darby et al. further teaches shaped particulates which are compressed from a composite of a well treatment agent and adsorbent in a matrix (abstract).  Exemplary treatment agents include biocides ([0036]) while water insoluble adsorbents disclosed include any kind of commercially available high surface area material having the affinity to adsorb the desired well 
With respect to dependent claim 25, Aldcroft et al. discloses wherein the particle size of the composite is less than 100 microns (col. 3, l. 12-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2009149024-A1 discloses a scale inhibitor having a surface area up to 500 m2/g.
US 5,437,331 discloses an enzyme breaker adsorbed on to a bead having a surface area of 500 m2/g.
US 4,569,694 discloses maximum adsorption achieved using adsorbents having a surface area of at least 100 m2/g.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/09/22